NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             SEP 28 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CHI ON TSO,                                      No. 05-74579

              Petitioner,                        Agency No. A035-021-315

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 31, 2011
                            San Francisco, California

Before: BERZON and BYBEE, Circuit Judges, and GRAHAM, Senior District
Judge.**

       The facts and procedural posture of the case are known to the parties, and we

do not repeat them here. Petitioner Chi On Tso seeks review of the decision of the

Immigration Judge (IJ), affirmed without opinion by the Board of Immigration


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable James L. Graham, Senior District Judge for the U.S.
District Court for the Southern District of Ohio, Columbus, sitting by designation.
Appeals (BIA), denying Tso discretionary relief from removal under § 212(c) of

the Immigration and Nationality Act. He claims that the IJ acted contrary to law in

violating BIA precedent by relying upon uncorroborated police reports. When the

BIA affirms without opinion, as it did here, we review the IJ’s decision as the final

agency determination. Falcon Carriche v. Ashcroft, 350 F.3d 845, 855 (9th Cir.

2003).

      This court may review whether the BIA acted contrary to law in resting its

decision on a basis that is improper according to its own precedent. Hernandez v.

Ashcroft, 345 F.3d 824, 828–29 (9th Cir. 2003). The BIA has indicated that great

weight should not be afforded to uncorroborated police reports. See In re Arreguin

De Rodriguez, 21 I. & N. Dec. 38, 42 (B.I.A. 1995). Here, the IJ did look to

several police reports but relied principally on other, corroborating evidence. The

IJ relied on Tso’s testimony about the circumstances underlying his drug arrests in

addition to the police report for one of them, including Tso’s admission that he had

drugs in his possession both times. Although the IJ considered at least one police

report regarding domestic violence, the report was accompanied by a signed

statement of Tso’s wife asserting that he struck her. The IJ also relied on the

testimony of Tso and his wife, including testimony that Tso left the house while

she was threatening to commit suicide. The IJ used that evidence to conclude that

Tso either engaged in domestic violence or that he left his wife to fend for herself
while in a distressed condition. The IJ did not rely on one of the other police

reports at all, and the last was corroborated by a conviction that was uncontested.

Thus, the IJ did not impermissibly rely on any uncorroborated police reports in

reaching his conclusions.

      Tso requests that we remand to the BIA for consideration for further relief if

we were to find him ineligible for § 212(c) relief. Because we assume his

eligibility and review the IJ’s discretionary determination on the merits, there is no

basis for remand.

      Tso’s petition is DENIED.